OFFICE   OF   THE A’lTORNEY        GENERAL    OF TEXAS

                                       AUSTIN

QaupaoyucN
--           -

      HOllOMblO. if. XL, Eoaala
      Crlsaal     M8tria4   &torlloy
      Csorgstarr,    .‘LbzM




                                                       aaaed toba




                                                c 42s 0r


                                ) VelmoJl'adarsotded Texar Palal




                                                             . .i ..a   ,
                                                                        !‘
 !
 i-
 I    Bonoreble X. Ii.LWXel.n, Peg4 $2


i
i1         n~oipal board, or judge Of any court., oreated
            hy or under authority of any cenentl or ey,eolal
           law of thlo State, or an9 member of the Legis-
           .lature,ahall appoint, or vote ror, or 00nrfnn
i           tb4 appointslent
            Shl
                            to eny offloe, poeltion, olerb
                  mloyment or duty, or any perLIonreleted
!          witk a the eeoond degrao by affinity or wit&In
!           the third degree by ooneanguinityto the person
           80 appoi?Slnqor 80 vcting, or to my other
           nwbcr or say euOh board, the LegieJatUre,or
,          oourt of whlah snoh preen so appoT.nting
           inc may ts a unbar, when the salary, rem or
                                                      or vot-
           oompfmsetlon  or auoh lppoint6e is to be ;.sid
           fcr, directly cr lndireotl9, out of or from pub-
           110 fund8 or fees of offiee or an9 kind or char-
           otter whataosver.**
               The 3ount.y
                         .Judy.eIs a asmber of tha CwMeelonere~
      Tour& Krtlole V, ~Esotion HI, or cur State Conetltut~on,
      end r;rtiole855, Vernon% A.u&ot&ed Texas Civil Statutee,
      pSOVfff4, UETOt@ Other   thiE68#, that    the Commfssionere   I court
      shall rul   vaocnol4s    $a orfice or Juetioee or tho %aoe.
                Under the taats stated In your letterYr. shaa
      ie the bloob Wwl4 or the OopntyJudg4's wire. lb4 County
      Jud.24and Xr. s&V are r4m4a    In t&4 seoond degr44 09
      tminity.
                                    .,
                 'It is our opinlon.*t         the 4pwintm4at   woo16   b4
      In violetion OT Art1014 4538iY~A~P.O.Q Sap'pn,e&d thCmiOl*
      cennot br 14gally mado,
                Pursuant to four raquset in am 4nolo4* lmm-
      ~:ith0~~44 0r 0pini0n8 m4. oIsm,     o-2823, and k~-1857or
      this dq#ir4ment.